JUDGE HOLT
delivered the opinion op the court.
Tiie portion of the appellant’s turnpike road, located .in Franklin county, having been assessed for an ad valorem tax for county purposes, for the years from'1876 to 1883, inclusive, at a valuation of $5,000, the company asked the Franklin County Court to correct it, first, because it was illegal and unauthorized; and, .secondly, because if authorized, the valuation was too *388high. The motion being heard, was overruled, and the-appellant appealed to the Franklin Circuit Court, and the law and facts having been submitted to the circuit-judge, he decided that the act of the Legislature of March 17,1876 (see General Statutes, page 881), authorizing the taxation of turnpike roads for county purposes was constitutional; that so much of the appellant’s-road as was situated in Franklin county, and the franchises thereof and any property connected with it,, belonging to the company, were liable to assessment- and taxation for county purposes ; sustained the valuation that had been fixed; and in all respects’ affirmed the judgment of the county court.
• The testimony does not, in our opinion, authorize this-court to interfere with the valuation, sanctioned as it is-already by the judgment of two courts.
In the cases of Applegate, &c., v. Ernst, 3 Bush, 648, and Graham, &c., v. Mt. Sterling Coal Road Company, 14 Bush, 425, and perhaps some other cases, it-has been said that a railroad is an entirety, and is not-a fit subject for local taxation by the counties through which it passes. In some of the cases these statements-were dicta ; while in others the opinions were rendered before the enactment of the law in question.
In the case of the Lincoln County Court v. L. & N. R. R. Co., 3 Ky. Law Rep., page 436, however, its constitutionality came directly in question, and was, as we think, properly upheld.
The protection of property by the government creates the obligation of the property owner to pay the tax, and this applies to the county as well as the State. The more money the county judiciously expends, the *389.greater benefit fie receives, and this is equally as true -of artificial as of natural persons. The revenue laws sfiould apply equally to botli, and we perceive no reason wfiy tfie property of a turnpike company, like that of •tfie individual, sfiould not aid in tfie support of both .tfie county and State governments.
It is urged, however, that a proper construction of the act in question does not authorize tfie taxation of tfie appellant’s road, and that even if taxable it is ■only so in tfie county where its officers reside.
Tfie act directs that when an ad valorem tax' is ordered by a county court it shall be assessed upon “ all -the property ” in the county not specifically exempted; and expressly provides for tfie assessment of “all the property” of turnpike roads.
It can not be supposed that tfie Legislature did not intend by the term “property” to include the interest ■of a company in a turnpike road, and only referred to what little property it usually owns aside from it. By ¡section 17, chapter 21, of tfie General Statutes, it is provided that “all words and phrases shall be construed and understood according to the common and ■•approved usage of language.”
The term “property” in its broad sense includes ■even a franchise ; and considering tfie amount of capital invested in railroads, turnpikes and other works to which this act by its terms expressly applies, and the fact that its title is “An act to make taxation equal ■and uniform in counties where an ad valorem tax is levied by tfie county court,” there can be no doubt that tfie word “property” was used in its broadest ■sense ; and, keeping in view both tfie title and the body *390of the act, it is clear beyond question, that it was not. intended, if a turnpike extended through a dozen counties that one of them should derive the benefit of the; revenue arising from all of it simply because its officers happened to live there.
Not only the language of the act (which must be first; looked to for its meaning), but its subject-matter and. spirit forbid any such construction.
The taxation by the county of so much of such a road as lies within its borders will in no way impede-its proper use by the owner or the public ; and instead of any rule of policy forbidding it, the rule requiring-at least approximate equality of taxation upon all property not specifically exempted, demands that it should contribute its proper proportion of the burden necessary to support the localgovernment.
There is no law exempting it; and, in the absence of any, the general rule that all property is.liable to taxation for both State and county purposes must prevail..
The judgment below is affirmed.